                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN

WILLIAM WHITFORD, GRAHAM ADSIT,
ROGER ANCLAM, WARREN BRAUN,
HANS BREITENMOSER, JUDITH BREY,
BRENT BRIGSON, EMILY BUNTING,               Case No. 15-cv-421-jdp
SANDRA CARLSON-KAYE, GUY
COSTELLO, TIMOTHY B. DALEY,
MARGARET LESLIE DEMUTH, DANIEL
DIETERICH, MARY LYNNE DONOHUE,
LEAH DUDLEY, JENNIFER ESTRADA,
BARBARA FLOM, HELEN HARRIS,
GAIL HOHENSTEIN, WAYNE JENSEN,
WENDY SUE JOHNSON, MICHAEL
LECKER, ELIZABETH LENTINI, NORAH
MCCUE, JANET MITCHELL, DEBORAH
PATEL, JANE PEDERSEN, NANCY
PETULLA, ROBERT PFUNDHELLER,
SARA RAMAKER, ROSALIE SCHNICK,
ALLISON SEATON, JAMES SEATON,
ANN E. STEVNING-ROE, LINEA
SUNDSTROM, MICHAEL
SWITZENBAUM, JEROME WALLACE,
DONALD WINTER, EDWARD WOHL,
and ANN WOLFE,

       Plaintiffs,

  v.

BEVERLY R. GILL, JULIE M. GLANCEY,
ANN S. JACOBS, JODI JENSEN, DEAN
KNUDSON, and MARK L. THOMSEN,

       Defendants,

   and

THE WISCONSIN STATE ASSEMBLY,

       Intervenor-Defendant.
Judgment in a Civil Case                                                 Page 2




                            JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice for lack of jurisdiction.




         V. Olmo, Deputy Clerk                         7/3/2019
         Peter Oppeneer, Clerk of Court                Date
